DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction of invention and election of species requirement dated 08/05/2020.

Elected Species

    PNG
    media_image1.png
    115
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    634
    media_image2.png
    Greyscale

	The office notes that applicants’ elected species does not read on the limitations of claims 6-7, 9 and 12 and 20-21 are included in the non-elected invention. Therefore, claims 6-7, 9, 12 and 20-21 are withdrawn from further consideration in this office action.




As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented by Compound K30 ( page 30):

    PNG
    media_image3.png
    275
    537
    media_image3.png
    Greyscale

K30 shows applicants’ R1 = naphthyl; X = CR2R3, R2 and R3 = methyl; Z1-Z2, Z4-Z5, Z7-Z8 = CR4, R4 = H; Z3 and Z6 = CR5, R5 =  Formula 3 attached at U3, U1-U2, U4-U8 = CR13, R13 = H, Q = NR12, R12 = phenyl. K30 reads on claims 1, 14 and 17-18. Claims 2-13, 15-16 and 19-20 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2012/0181524).

Regarding Claim 1, Kato reads on applicants’ Formula 1, as discussed above based on K30 (page 30) (per claim 1).

Regarding Claims 14, 17-18, Kato teaches an organic EL device comprising one or more organic thin film layers comprising at least an emitting layer between an anode and a cathode, and at least one layer of the organic thin film layers contains the above-mentioned nitrogen-containing aromatic heterocyclic derivative (K30) (paragraph 116). Layers are arranged as follows (paragraph 121):
anode/hole-injecting and/or -transporting layer/emitting layer/electron-injecting and/or -transporting layer/cathode. K30 can be used in the emitting layer as a host material (paragraph 119) (paragraph 14) (per claim 14) and the emitting layer also contains a dopant (paragraph 219) (per claim 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        1786